Citation Nr: 1113560	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  09-10 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of a cholecystectomy, with irritable bowel syndrome (IBS).  

2.  Entitlement to a compensable rating for a postoperative abdominal scar.

3.  Entitlement to service connection for an acquired psychiatric disorder, diagnosed as depression.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to August 1995 and from December 2000 to August 2001.  

This matter is on appeal from a March 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was scheduled to testify before a Veterans Law Judge in October 2010, but did not appear.  Accordingly, the claim will be reviewed on the evidence of record.  See 38 C.F.R. § 20.702(d).

In March 2011, the Board granted a motion to advance this case on the docket.  38 C.F.R. § 20.900(c) (2010). 

The issues on appeal originally included a claim for entitlement to service connection for IBS.  However, in January 2009, the RO incorporated this claim into its rating for her already service-connected residuals of a cholecystectomy.  From a service connection standpoint, this is effectively a full grant of this claim, and it is not longer on appeal.  

However, while it is appropriate to rate the Veteran's IBS and cholecystectomy residuals collectively, a separate rating for her post-operative surgical scar is potentially for application.  Accordingly, the issues have been recharacterized as indicated above.  Moreover, this recharacterization does not prejudice the Veteran, and does not materially effect on the RO's determinations.  Nevertheless, the RO should reorganize the Veteran's disorders under the appropriate diagnostic codes in future rating decisions.  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's 30 percent disability rating for the residuals of her cholecystectomy, to include IBS, is the maximum rating allowable under the applicable diagnostic codes. 

2. The Veteran postoperative abdominal scar measures approximately 14.5 cm long and 1 cm wide, and is stable and non-painful; a scar to other than on the head, face, or neck that is deep or that causes limited motion in an area or areas exceeding 39 sq. cm, or that does not cause limited motion with an area exceeding 929 sq. cm, or one that is unstable or painful upon examination has not been shown.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for residuals of a cholecystectomy with IBS have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.114, Diagnostic Codes (DC) 7318, 7319 (2010).

2. The criteria for a compensable rating for a postoperative abdominal scar have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.118, DCs 7801, 7802, 7803, 7804 (2008, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In this case, letters satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in September and November 2007, prior to the initial RO decision that is the subject of this appeal.  The letters informed her of what evidence was required to substantiate the claims and of her and VA's respective duties for obtaining evidence.   

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  The Veteran also submitted her own private treatment records.  Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Of note, while the RO made an unsuccessful attempt to acquire treatment records from the Social Security Administration in July 2008, she clarified in February 2009 that she had in fact never filed a claim for SSA benefits.  

Next, the Veteran was afforded a VA examination in March 2008 in order to address, as relevant in this appeal, the residuals of her cholecystectomy.  38 C.F.R. § 3.159(c) (4).  As an initial matter, the evidence does not indicate that there has been any material change to her incisional scar since that time.  Moreover, while she already receives the highest rating allowable for the gastrointestinal residuals she is experiencing, she has also not asserted these symptoms have worsened since that time either.  Additionally, the Board notes that the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.

Next, when VA undertakes to provide a VA examination, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As is noted below, the Board finds that this examination is more than adequate, as it is predicated on a full reading of the evidence in the claims folder as well as a comprehensive interview with the Veteran.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

Finally, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran underwent a cholecystectomy (a surgical procedure to remove her gall bladder) in April 1990.  Pursuant to a February 1996 rating decision, she has been service connected for residuals of this surgery since August 16, 1995, with a noncompensable disability rating under 38 C.F.R. § 4.114, DC 7318 (addressing residuals of a gall bladder removal).  

As was referenced above, the Veteran sought entitlement to service connection for IBS and for her post-operative scar in August 2007.  In its decisions from March 2008 and January 2009, the RO effectively incorporated these disorders into her service-connected cholecystectomy residuals, and increased her disability rating to 30 percent under 38 C.F.R. § 4.114 DC 7318, 7319, and 38 C.F.R. § 7804.    

In this regard, the Board concludes that separate ratings are not warranted for the residuals of her cholecystectomy and her IBS, as the symptoms of these disorders overlap, and are separate diagnoses of what is essentially a single disability.  See 38 C.F.R. § 4.14;  Esteban v. Brown, 6 Vet. App. 259 (1994).  Indeed, 38 C.F.R. § 4.114 specifically provides that diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in that area, as indicated in the instruction under the title Diseases of the Digestive System, do not lend themselves to distinct and separate disability ratings without violating the fundamental principle relating to pyramiding. 38 C.F.R. §§ 4.14, 4.113 (2010).   Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.   The Veteran's cholecystectomy residuals (DC 7318), to include, irritable bowel syndrome (DC 7319), must therefore be considered collectively.

However, while RO also incorporated the Veteran's complaints of symptoms related to her post-operative scar, the Board concludes that this specific disorder should be considered separately.  Specifically, scars are evaluated primarily by symptoms such as disfigurement, limitation of mobility, or instability of the skin, see 38 C.F.R. § 4.118, DCs 7800-7805 (2010), and are not symptoms considered when rating gastrointestinal disorders under 38 C.F.R. § 4.114.  Consequently, this claim is rated separately below.  

Thus, the Board first considers entitlement to a rating in excess of 30 percent for residuals of cholecystectomy and the associated symptoms of IBS.  However, her current 30 percent rating is the highest rating allowable for her disorder under either DC 7318 (addressing residuals of a cholecystectomy), or DC 7319 (addressing "irritable colon syndrome").  Moreover, as was discussed above, the Board has determined that separate ratings for her symptoms would be inappropriate.  

For the sake of thoroughness, the Board has also considered other diagnostic codes under 38 C.F.R. § 4.114 which may be germane to the Veterans disorder and that allow a rating in excess of 30 percent.  However, none of these diagnostic codes are applicable.  She has not shown symptoms of ulcerative colitis (DC 7323).  Indeed, the March 2008 was specifically negative for such a history.  There is also no evidence that she has undergone a resection of the small or large intestine (DC's 7328 and 7329, respectively) or suffers from intestinal fistula (DC 7330).  Therefore, as the Veteran is already receiving the highest schedular rating allowable for her disability, a rating in excess of 30 percent is not warranted on a schedular basis.  

Next, the Board considers whether a separate rating is warranted for the incisional scar resulting from her surgery.  The Board initially notes that the rating criteria for evaluating scars under 38 C.F.R. § 4.118, DCs 7800-7805 were amended during the pendency of this appeal (effective October 23, 2008).  However, the revised criteria apply only to applications for benefits received by VA on or after the effective date of October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008). 

A veteran who is rated under DCs 7800 to 7805 before October 23, 2008 may request review under the amended diagnostic codes, irrespective of whether the Veteran's disability has increased since the last review.  In such cases, VA will review that veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under diagnostic codes 7800, 7801, 7802, 7804, and 7805, but in no case will the revised award be effective before October 23, 2008

Here, it is unclear whether the RO rated the Veteran's disability under the pre-amended regulations prior to October 23, 2008, and under the amended regulations since that time.  In any event, a compensable rating is not warranted under either the pre-amended or current regulations.  

Specifically, under the pre-amended regulations, a compensable rating for a scar to the torso is warranted when the scar: 
* is deep or causes limited motion, and is of an area or areas exceeding 6 square inches (39 sq. cm) (10 percent under DC 7801);
* is superficial and does not cause limitation of motion and is an area of 144 square inches (929 sq. cm) or greater (10 percent under DC 7802);
* is superficial and unstable, i.e. there is frequent loss of covering skin and is not associated with underlying tissue damage (10 percent under DC 7803); or 
* is superficial (i.e. without underlying tissue damage) and is painful upon examination (10 percent under DC 7804).  
See 38 C.F.R. § 4.118 (pre-amended 2008).

Since the regulations were amended in October 2008, a compensable rating is warranted for a scar to the torso when it is: 
* other than on the head, face, or neck, and is deep or that cause limited motion in an area or areas exceeding 6 sq. in. (39 sq. cm.) (10 percent disabling under DC 7801); 
* other than on the head, face, or neck, is superficial and that do not cause limited motion with an area or areas exceeding 144 square inches (929 sq. cm) (10 percent disabling under DC 7802); 
* is superficial and unstable (i.e. frequent loss of the skin covering the scar) (10 percent disabling under DC 7803); or 
* is superficial, and is painful upon examination.  (10 percent disabling under DC 7804).
See 38 C.F.R. § 4.118 (2010).

The amended regulations also provide additional criteria for rating disfiguring scare, i.e. to the head, face or neck, and allow for separate ratings for disfigurement and instability or pain.  However, in this case, the Veteran's scar is to the abdomen and is not disfiguring.  Therefore, these additional criteria are not applicable to this case.  

Under both the pre-amended and current regulations, the Board determines that a compensable rating the Veteran's post-operative scar is not warranted.  Specifically, at her VA examination in March 2008, her scar was observed to be 14.5 cm long and only 1 cm wide (or 14.5 sq. cm).  The photographs she submitted in October 2010 confirm this appraisal.  Therefore, as this is significantly less than the 39 sq. cm that is required under DC 7801 or the 929 sq. cm required under DC 7802, a compensable rating is not warranted based on size under either the pre-amended or current regulations.  

Next, the evidence does not indicate that is either unstable or painful upon examination.  Specifically, at that same March 2008 VA examination, her scar was observed to be not tender to palpation, nor was there adherence to underlying tissue.  Moreover, there was no limitation or loss of function and no underlying tissue damage.  Finally, no skin ulceration or skin breakdown over the scar was observed.  Therefore, as the scar is superficial, but not unstable or painful upon examination, a compensable rating is not warranted under these bases.  

With regard to all of aspects of her claim, the Board has also considered the Veteran's statements that her disability is worse than the 30 percent rating she currently receives for her cholecystectomy.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  She is not, however, competent to identify a specific level of disability of her scar disability according to the appropriate diagnostic codes.  Moreover, she is already in receipt of the highest rating available for her gastrointestinal symptoms.  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's scars has been provided by the VA examiner who has examined her during the current appeal and has rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination report) directly address the criteria under which this disability is evaluated.

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court of Appeals for Veteran's Claims has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.

If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the maximum rating under DCs 7318 or 7319 are for symptoms characterized as "severe," and the Veteran's gastrointestinal symptoms were given this characterization.  Moreover, there is no available characterization of symptoms worse than "severe."

Therefore, given that the applicable schedular rating criteria is adequate in this case, the Board need not consider whether the Veteran's gastrointestinal disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, she has not submitted evidence of unemployability, or claimed to be unemployable.  To the contrary, in her most recent statement in August 2009, she indicated that she remains employed.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied.


ORDER

A rating in excess of 30 percent for residuals of a cholecystectomy with IBS is denied.  

A compensable rating for a postoperative abdominal scar is denied.

REMAND

With regard to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, the Board determines that additional development is necessary to properly adjudicate this claim.  

Specifically, the Veteran has been diagnosed with anxiety disorder and depression since at least September 2009.  The evidence also indicates that she has exhibited severe symptoms of suicidal ideation.  Although the etiology of these depressive symptoms is unclear, it was noted in May 2010 that she appeared to be "struggling with multiple life stressors and grief."  

She has specifically attributed her psychiatric disorder to her service connected gastrointestinal disorder.  Moreover, her service treatment records also indicate psychiatric symptoms, such as one treatment note from May 2001 that described her as "tearful," and she reported symptoms of "excessive worry" on her report of medical history that same month.  A July 2009 note from a mental health nurse also appears to relate the Veteran's depression to her in-service experiences.  Therefore, the Board determines that a VA examination and opinion is necessary to ascertain the nature and etiology of her psychiatric disorders. 

Additionally, the Veteran has made some statements during the course of her psychiatric treatment that must be clarified.  First, at a psychiatric evaluation in September 2009, she mentioned experiencing a "frightening incident" while she was living in Texas, where she was found unconscious and was taken to a hospital and given a psychiatric evaluation.  However, there is no record of this incident in the available evidence.  If possible, VA should attempt to acquire these records.  

Next, in May 2010, the Veteran recalled an incident while she was deployed in Korea, where she witnessed a 21-year old soldier step on a land mine.  While evidence does not indicate that she has ever been diagnosed with posttraumatic stress disorder (PTSD), this statement and her associated complaints raise the possibility of a future diagnosis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, she should be asked to clarify this statement and be provided notice on what evidence is necessary to support a claim for PTSD under 38 C.F.R. § 3.304(f) (2010).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Provide the Veteran with notice as to what evidence is required to establish service connection for PTSD as set forth under 38 C.F.R. § 3.304(f) that is in compliance with the requirements of the VCAA.  

2. Acquire any treatment records that may be available from the VA Central Alabama Healthcare System since October 2010.  Any private treatment records relating to the Veteran's psychiatric treatment that has not been associated with the claims file should also be associated with the record after obtaining her authorization.

The Veteran should specifically be requested to provide any information relating to any psychiatric treatment she received while living in Texas, to include location and specific dates of treatment.

3. The Veteran should be asked to provide detailed information regarding the incident she witnessed while stationed in Korea.  Such specific details should include the date and location of the incident, and the names of all personnel involved.  If she is able to provide sufficiently detailed information, the AMC should attempt to corroborate this event by sending this information to the Joint Services Records and Research Center (JSRRC), in Alexandria, Virginia.  

4.  Schedule the Veteran for an appropriate VA psychiatric examination in order to determine the nature and etiology of any acquired psychiatric disorder.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims folder, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.

The examiner should identify each diagnosed psychiatric disorder.  He or she should indicate Veteran suffers from PTSD (as per the DSM-IV).  If a diagnosis of PTSD is rendered, the causative stressors should be identified.

With respect to each identified psychiatric disorder, other than PTSD, the examiner should state whether it is at least as likely as not (i.e., probability of 50 percent or greater) that it had its onset in-service or is otherwise etiologically related to her active service or is related to her service connected disorders.  

If the examiner provides a negative opinion with regard to the question listed above, he or she render an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's depression is caused by, or aggravated by, her service-connected gastrointestinal disorder.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the depression (i.e., a baseline) before the onset of the aggravation.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner should also provide a thorough rationale for his or her conclusions.  If the examiner is unable to provide an opinion without resorting to speculation, a reasons and bases should be provided addressing why such an opinion cannot be rendered.  Moreover, if the examiner is unable to obtain the necessary data from his or her examination of the Veteran, an explanation as to why this information was not obtained should be entered into the report.

5. After the above development, as well as additional notification and/or development that the AMC deems necessary, has been completed, the Veteran's claim should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


